Citation Nr: 1229322	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation (rating) in excess of 30 percent for generalized anxiety disorder.  

3.  Entitlement to an increased evaluation (rating) in excess of 10 percent for shrapnel wound residuals of the right elbow with retained metallic body and scar.

4.  Entitlement to increased initial evaluations (ratings) for peripheral neuropathy of the bilateral lower extremities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the April 2007 rating decision denied entitlement to an increased initial rating for residuals of a shrapnel wound to the left elbow.  However, the service treatment records, initial March 1971 rating decision granting service connection, and post-service treatment records and VA examinations indicate that the shrapnel wound was to the right elbow.  Thus, the issue has been recharacterized as indicated on the cover page of this decision. 

During the course of this appeal, in November 2010, the Veteran filed a claim for an increased rating in excess of 20 percent for diabetes mellitus, increased ratings in excess of 20 percent for peripheral neuropathy of the bilateral upper extremities, and a total rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO issued a rating decision in March 2012 that denied entitlement to a TDIU in the cover letter, but not in the body of the rating decision.  The cover letter explained that entitlement to an increased rating for peripheral neuropathy of the upper extremities would not be addressed as that issue was on appeal, even though no rating decision has been issued that addresses it.  The rating decision (and cover letter) also denied an increased rating for diabetes mellitus.  The issues of entitlement to increased ratings in excess of 20 percent for peripheral neuropathy of the bilateral upper extremities been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Moreover, in light of the irregularities of the March 2012 rating decision, it is unclear whether the March 2012 rating decision was promulgated, and thus, whether the issues of entitlement to a TDIU and increased rating for diabetes mellitus have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for clarification and any necessary corrective action.  

The issue of entitlement to increased initial evaluations for peripheral neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.  

2.  Throughout the rating period on appeal, the Veteran's anxiety disorder has been productive of complaints including occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as anxiety and chronic sleep impairment.

3.  Throughout the rating period on appeal, the Veteran's shrapnel wound injury to muscle group VIII of the right elbow was productive of complaints of pain and fatigability, with a retained shrapnel fragment that did not penetrate the joint space, no muscle atrophy, no loss of range of motion, no loss of muscle strength, and was not more than moderate in severity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011). 

2.  The criteria for entitlement to an initial schedular evaluation in excess of 30 percent for anxiety disorder have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2011).

3.  The criteria for entitlement to an increased schedular evaluation in excess of 10 percent for shrapnel wound residuals of the right elbow with retained metallic body and scar have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5308 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

Because the current appeal as to the issue of the rating assigned for generalized anxiety disorder arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required with regard to that issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the PTSD and right elbow claims, in a timely January 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection and increased ratings, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  It advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  Further, a September 2008 letter contained the specific schedular rating criteria that would be used to evaluate the Veteran's right elbow disability.  Although the September 2008 letter was sent after initial adjudication of the claim, no prejudice to the Veteran resulted from any untimeliness, as he was subsequently provided with opportunities to submit additional evidence during the course of the appeal, including 60 days after issuance of the January 2009 Statement of the Case and August 2009, February 2011, July 2011, and December 2011 Supplemental Statements of the Case that readjudicated the issues.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA opinions with regard to the PTSD, anxiety disorder, and right elbow claims, and the Veteran's statements.  

As mentioned above, VA opinions were obtained in January 2007 and January 2011 with regard to the question of whether the Veteran has a current diagnosis of PTSD that is related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2007 and January 2011 VA opinions obtained in this case are adequate as to the question of whether the Veteran has a current diagnosis of PTSD related to active service.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as an interview and psychiatric evaluation of the Veteran.  The VA opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive mental health examinations, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  The Board acknowledges the argument of the Veteran's representative in an April 2012 statement that the PTSD examination contains "ambiguous findings," and his request that the Veteran be afforded another VA examination with a licensed psychologist.  However, the Board notes that the 2011 VA examiner's conclusion that the Veteran meets only some of the criteria for a PTSD diagnosis is thoroughly explained and supported with specific examples and citations to the Veteran's statements and reports of symptoms.  Moreover, the 2011 VA examiner is a psychologist, and there is no reason to doubt her credentials.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the PTSD claim has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that the Veteran has been afforded adequate examinations on the issues of rating the Veteran's anxiety disorder and right elbow disability.  VA provided the Veteran with examinations in January 2007 and February 2011.  The Veteran's history was taken and complete examinations were conducted.  The elbow examination included clinical measures and review of an EMG study.  Conclusions reached and diagnoses given were consistent with the examination reports, and the elbow examination included notation of whether there were additional losses of function due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded an adequate examination on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) (2011); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) (2011) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for PTSD

The Veteran contends he has a current diagnosis of PTSD that is related to active service.  Specifically, he was stationed in Vietnam, and while he was there, he stepped on a booby trap which exploded.  A piece of shrapnel went into his arm.  He also states that he saw a lot of snakes and several dead bodies in Vietnam.  

His DD Form 214 shows that he received a Purple Heart and that he was stationed in Vietnam from October 1969 to November 1970.  His DD Form 215 also indicates that he received a Combat Infantryman Badge.  Thus, the Veteran's service personnel records demonstrate that he engaged in combat with the enemy, and no further corroboration of his claimed stressors is necessary.  38 U.S.C.A. 
§ 1154(b) (2011).

However, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran has not been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  The Veteran was afforded a VA psychiatric examination with a VA psychiatrist in January 2007.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran denied any suicide or homicide attempts, hallucinations, and delusions.  He reported feelings of panic whenever he saw a snake, as well as nightmares and bad dreams about snakes.  He also stated that he felt anxious and tightness in the chest during the daytime, but did not have any flashbacks.  He reported drinking alcohol and getting into fights frequently.  The Veteran also had a few domestic violence charges.  The VA examiner observed that his mood was okay, and that his insight and judgment were "pretty good."  He was fully oriented, and memory was intact.  The examiner assessed anxiety disorder not otherwise specified (related to service), alcohol abuse (not related to service), and intermittent explosive disorder (not related to service) on Axis I of the DSM-IV diagnosis chart.  The VA examiner further noted that the Veteran's symptomatology did not fit the criteria of PTSD.  

In a June 2009, the Human Capital Operations Manager of the Veteran's employer wrote that the Veteran's medications had caused unpredictable moods that had impacted his working relationships with peers and subordinates.  

An August 2010 VA treatment note indicates that the Veteran returned to the primary care clinic "for PTSD for several years," although there is no indication as to whether this was a self-reported diagnosis or that it was based on a full psychiatric evaluation.  Moreover, the focus of the visit was on the Veteran's other medical conditions, he did not report any specific PTSD symptoms, and a PTSD screening conducted at the same visit was negative.  

The Veteran was afforded another VA examination in January 2011.  The examiner, a VA psychologist, reviewed the Veteran's claims file, interviewed the Veteran, and administered a number of psychiatric tests, including the Life History Questionnaire, Neurobehavioral Cognitive Status Exam (NCSE), Minnesota Multiphasic Personality Inventory-2 (MMPI-2), PTSD Checklist-Military (PCL-M), and the Rotter Incomplete Sentences Blank (RISB).  The Veteran denied ever seeking any mental health care, including for PTSD, and the examiner confirmed that there was no record of any psychiatric treatment, inpatient hospitalizations, or history of taking psychotropic medications.  The Veteran reported heavy alcohol use and admitted to having domestic violence charges filed against him as well as being involved in bar fights.  He reported working for the same company for the past 36 years, and was a supervisor for the last twenty years.  He denied ever being fired from a job and denied any problems getting along with coworkers or supervisors.  He admitted that he mood swings and was irritable at work in the last year, but stated he believed this was due to his diabetes medication.  The Veteran reported sleep problems since Vietnam, but had never been prescribed sleep medication.  When asked to describe his emotional functioning, the Veteran stated he did not know what the examiner meant by that question.  He denied symptoms of depression, but stated he missed working and seeing his coworkers since retiring.  When asked about anxiety, the Veteran said he must be anxious because he had service connection for it, and could not provide any examples of his anxiety except to say that he was very afraid of snakes.  The Veteran reported being involved in several veterans' organizations where he officiated meetings.  He reported good relationships with his children and currently had a girlfriend.  He stated he was "meaner" since Vietnam.  He denied any history of suicide attempts or suicidal ideation.  

The January 2011 VA examiner noted that the Veteran was marginally cooperative and questions sometimes had to be repeated, as the Veteran was vague or often responded with "I don't know."  The Veteran was fully oriented, and his mood was somewhat sarcastic and resistant to the process.  His thought processes were logical, goal-directed, and free from psychosis.  Judgment was marginal and insight was poor.  The VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  She then went through each criterion listed in the DSM-IV, noting that Criteria A (stressor) and B (intrusive recollection) were met, as the Veteran's military-related stressor was conceded, and the Veteran reported re-experiencing traumatic events in the form of nightmares.  However, the examiner concluded that the Veteran did not meet Criterion C (avoidant/numbing), in that he only had one out of three necessary symptoms for this Criterion.  Specifically, he stated he used to hunt prior to Vietnam, but no longer hunted.  However, although he claimed that he stayed away from people, the examiner did not find this claim to be convincing, as he worked for the same company for 36 years, was involved in several veterans' organizations in which he held leadership positions, frequented bars regularly, played cards with a group weekly, and had a girlfriend.  Next, the VA examiner concluded he did not meet Criterion D (hyperarousal), as he reported sleep disturbance since Vietnam, but admitted that his peripheral neuropathy affected his sleep.  He did not provide any meaningful examples of exaggerated startle response or hypervigilance.  Moreover, he claimed that Vietnam made him meaner, but the examiner stated that this seemed to be a result of alcohol abuse and personality disorder.  Criterion E (duration) was not met because Criteria C and D were not met.  Finally, Criterion F (functional significance) was not met as the Veteran was not able to make any convincing argument of the impact of any symptoms of PTSD upon his overall functioning.  He reported a successful career with the same company for 36 years.  He reported being divorced twice, but neither divorce is seen as a result of any symptoms of PTSD.  The Veteran said that his first marriage ended due to him drinking and chasing women, and his second marriage ended due to problems with his wife's relatives.  He reported long-standing sleep disturbance, but denied ever seeking any medical care for sleep problems.  Moreover, he reported some anger episodes when criticized, but this is seen as secondary to alcohol abuse and personality disorder.  

On psychiatric testing in January 2011, the Veteran fell within the average range in all areas assessed on the NCSE.  On a self-report measure of PTSD symptoms on the PCL-M, the Veteran's score of 65 fell above the cut-off of 50 for PTSD.  The examiner noted, however, that the PCL-M is face valid and therefore subject to distortion and exaggeration.  The Veteran produced a valid profile on the MMPI-2, although it showed that he stopped paying attention to test items later on in the test and started randomly responding.  The deviant response set suggests extreme caution should be used in interpretation of the results.  Furthermore, the test suggested that the Veteran engages in self-depreciation, has poor ability to cope, is passive-dependent, and lack normal social defenses.  This tendency further leads to exaggeration of symptoms.  Overall, the Veteran is likely to focus on chronic somatic symptoms and to complaint of pain, weakness, or fatigue.  In sum, the examiner concluded that the MMPI-2 profile was neither consistent nor inconsistent with a diagnosis of PTSD or an anxiety disorder.  The VA examiner concluded that the Veteran definitely did not meet the criteria for a diagnosis of PTSD, and assessed alcohol abuse (not military related) on Axis I of the DSM-IV diagnosis chart, as well as personality disorder not otherwise specified (not military related) on Axis II of the chart.  The VA examiner further noted that the Veteran did not meet the criteria for a diagnosis of generalized anxiety disorder, even though he had service connection for it.  The examiner stated that the Veteran's alcohol abuse was likely caused by his personality disorder, and since he was not diagnosed with either PTSD or anxiety disorder, his drinking was not seen as a form of self-medication in order to cope with stress.    

Based on the foregoing, the Board finds that the weight of the competent evidence, lay and medical, is against a finding that the Veteran has a diagnosis of PTSD in compliance with 38 C.F.R. § 4.125(a).  Namely, the only notation of PTSD in the medical documentation is made in passing in a VA treatment note by the Veteran's primary care physician, and it does not appear that this notation was based on a psychiatric evaluation; indeed, it is accompanied by a negative PTSD screen.  In finding that there is no PTSD diagnosis, the Board acknowledges that the record demonstrates some symptoms of PTSD.  However, merely some symptoms of PTSD are not enough to establish a diagnosis of PTSD for the purpose of establishing service connection.  See 38 C.F.R. §§ 3.304(f) and 4.125(a).  Accordingly, the greater weight of the competent evidence is against a finding that the Veteran has PTSD.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board has considered the Veteran's statements and those of his former employer regarding his symptoms, and acknowledges that the Veteran and his employer are competent to give evidence about what they experienced or observed, respectively; for example, the Veteran is competent to discuss his nightmares, anxiety, and other experienced symptoms.  See Layno, 6 Vet. App. 465.  However, in the present case, although the Veteran's nightmares, anxiety, and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, as such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus his statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a current diagnosis of PTSD, the Board finds that the evidence weighs against the Veteran's claim of service connection for PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Evaluations for anxiety disorder are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under the general formula for rating mental disorders, a 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

In order to be entitled to the next higher, 50 percent, rating, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

GAF scores ranging from 71 to 80 indicate that "If symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporary falling behind in schoolwork)."  Id.        

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Veteran's right elbow disability has been evaluated under Diagnostic Code 5308, found in the Schedule of Ratings for Muscle Injuries.  38 C.F.R. § 4.73.  Diagnostic Code 5308 addresses injuries to muscle group VIII of the forearm and hand, which affect extension of the wrist, fingers and thumb, abduction of the thumb.  The muscles arising mainly from the external condyle of the humerus include the extensors of the carpus, fingers, and thumb, and the supinator.  When the dominant extremity is involved, as is the case here, a non-compensable evaluation is assigned when the injury to these muscles is slight, a 10 percent evaluation is assigned when the injury is moderate, a 20 percent evaluation is assigned when the injury is moderately severe, and a 30 percent evaluation is assigned when the injury is severe.  Id.   

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under the regulations, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  Moreover, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-weakness, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through-and-through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id.

A moderately severe disability of the muscles is characterized by evidence of a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence of through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  Id.

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of section 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Further, the regulations provide that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluations for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55.  

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the case of the Veteran's right elbow disability, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. 36, 39-40; Gilbert, 1 Vet. App. 49, 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. 67, 74; Layno, 6 Vet. App. 465, 469; see also Cartright, 2 Vet. App. 24, 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303; Davidson, 581 F.3d 1313.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331, 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d 1378, 1380-81; Timberlake, 14 Vet. App. 122, 128-30.

Anxiety Disorder Disability Rating Analysis

Service connection for generalized anxiety disorder was granted in the April 2007 rating decision that is the subject of this appeal.  A 30 percent evaluation was assigned, effective from November 29, 2006, the date the Veteran's original claim for service connection was received.  The Veteran contends that he is entitled to a higher initial rating, without providing any specific examples of the basis for his contention.  

The Board has reviewed all the lay and medical evidence of record, and finds that the criteria for an initial disability rating in excess of 30 percent have not been met for any part of the rating period on appeal.  Throughout the rating period on appeal, the Veteran's anxiety disorder was productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to symptoms such as anxiety and chronic sleep impairment, which does not more nearly approximate the criteria for the next higher, 50 percent, evaluation under Diagnostic Code 9400.  38 C.F.R. § 4.130.  The Board finds that the requirements for a 50 percent rating have not been demonstrated by the evidence for any part of the rating period on appeal.  Throughout the rating period on appeal, the Veteran's anxiety disorder was not productive of occupational and social impairment with reduced reliability and productivity, as required for a 50 percent rating under Diagnostic Code 9400.  38 C.F.R. § 4.130.

The weight of the lay and medical evidence of record does not demonstrate flattened affect.  At the 2007 VA examination, the Veteran's affect was congruent with his mood.  The 2011 VA examiner noted that the Veteran's affect was slightly constricted.  

The evidence does not show circumstantial, circumlocutory, or stereotyped speech.  Speech was of average amplitude and productivity at the 2011 VA examination, and was not noted to be abnormal in any way at the 2007 VA examination.  

The evidence does not demonstrate panic attacks.  At the 2007 VA examination, the Veteran reported feeling anxious and tightness in his chest sometimes, particularly when someone criticized him or he had to sit in grievance groups, but he denied flashbacks and reactivational symptoms.  At the 2011 VA examination, when asked about anxiety, the Veteran stated that he must be anxious since he had service connection for it.  When asked to describe his symptoms of anxiety, he could not give any concrete examples, other than to say that he was afraid of snakes since Vietnam.  Further, the Veteran said that he did not report any symptoms of anxiety at the last 2007 VA examination, and that it must have been the 2007 VA examiner's assumption or conclusion.  

The evidence does not demonstrate difficulty understanding complex commands.  At the 2007 VA examination, the Veteran was able to tell the months backwards and perform simple calculations; the VA examiner noted that his cognitive functions were intact.  Moreover, the Veteran was able to hold a job as a supervisor for twenty years, and a 2009 letter from his employer indicated that he had satisfactory performance.  

The evidence does not demonstrate impairment in short- or long-term memory.  Recent memory and recall were intact at the 2007 VA examination.  The 2011 VA examiner noted that the Veteran had adequate recall for recent and remote events.  

The evidence demonstrates some impaired judgment.  Although the 2007 VA examiner noted that the Veteran's insight and judgment were "pretty good," the 2011 VA examiner noted the Veteran's judgment was marginal.  

The evidence does not show impaired abstract thinking.  The 2007 VA examiner noted that the Veteran's thought processes were intact.  At the 2011 VA examination, the examiner noted that the Veteran's thought processes were logical, goal-directed, and free from psychosis.          

The evidence does not show disturbances of motivation and mood.  The 2007 VA examiner observed that the Veteran's mood was "okay," and that he appeared quiet and calm, although he had a history of bad dreams and anxiety symptoms.  The Veteran denied any feelings of hopelessness or helplessness.  He denied any symptoms of depression at the 2011 VA examination, but admitted it was difficult to adjust to not working and missing his coworkers after retiring.  He rated his depression at a four out of ten, with ten being the most severe, but said he was not sure this was accurate since he was not sure that he was depressed.  He further stated that he guessed that everyone gets a little depressed sometimes.  Thus, the Veteran's mood was affected by his retirement, and not by any anxiety disorder symptoms.           

The evidence does not demonstrate difficulty establishing and maintaining effective work and social relationships or any social impairment due to any anxiety disorder symptoms.  At the 2011 VA examination, the Veteran reported being divorced twice; he stated that his first marriage ended due to his drinking and chasing women, and his second marriage ended due to problems with his wife's family members.  He reported that he had a great relationship with his three children, and that his youngest son lived with him.  Moreover, he said that he watched twelve to fourteen hours of television daily, but also held leadership positions in several veterans' organizations, at which he officiated meetings.  He denied any problems interacting with his coworkers or supervisors and denied any problems functioning at meetings.  Finally, he stated that he got together with a group of men once weekly to play cards, and that he currently had a girlfriend.  Thus, although the Veteran reported that he generally stayed away from people, the VA examiner concluded that that statement was not consistent with the Veteran's report of his social activities.

The evidence does not demonstrate occupational impairment with reduced reliability and productivity due to the above symptoms.  In a June 2009 letter, a Human Capital Operations Manager from the Veteran's employer wrote that, although the Veteran had been able to perform his duties as a supervisor at a satisfactory level for over thirteen years, it had not recently been without significant adjustment due to his lower extremity problems and mood swings caused by medications that impacted his relationships with peers and subordinates.  At the 2011 VA examination, the Veteran reported that he had worked at the same company for 36 years, and as a supervisor for twenty of those years, until he retired in May 2010.  He stated that he was having difficulty getting around and experiencing pain at work due to his diabetes and peripheral neuropathy.  He denied ever getting fired from a job and denied any problems getting along with coworkers or supervisors, although he suffered mood swings and irritability in the last year due to his diabetic medication.  He said that his supervisor at work told him he believed that the Veteran's mood swings were due to medication because the supervisor had observed similar behavior in one of the Veteran's family members who was on a similar medication.  Thus, the Veteran's difficulties at work were caused by medical conditions, and not any psychiatric disorder.  Indeed, he was able to work for the same company for 36 years, 20 of which were in a supervisory position.    

In addition, the symptoms listed in the 50 percent rating category as contributing to occupational and social impairment were largely absent from the evidence relating to the period on appeal.  As described above, only one of the nine symptoms of the 50 percent rating category - impaired judgment - was suggested by some of the evidence.  However, the 2007 VA examiner noted that the Veteran's judgment was "pretty good."  Moreover, most of the other symptoms in the 50 percent evaluation category - flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, impairment of short- and long-term memory, difficulty understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships - were not demonstrated by the evidence.  

Further, most of the anxiety disorder symptoms have been consistent with the assigned evaluation of 30 percent.  For example, the evidence demonstrates occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to symptoms such as anxiety and chronic sleep impairment.  For instance, the Veteran reported sleep impairment at the 2011 VA examination, but said that he had never sought treatment for it and admitted that his peripheral neuropathy sometimes caused difficulty sleeping.  At the 2007 VA examination, the Veteran reported that he got stressed out at his job, as there was increasing pressure for increased productivity at work.  Moreover, although the Veteran reported some symptoms of depression at the 2011 VA examination, it appeared to be related to his adjustment to retirement, as he had previously denied any depressive symptoms at the 2007 VA examination and was uncertain as to whether he really had any depressive symptoms even at the 2011 VA examination.  In addition, the Veteran's memory was noted to be intact at both VA examinations, and the 2011 VA examiner concluded that the Veteran did not even meet the symptomatic criteria for a diagnosis of generalized anxiety disorder or any other mood disorder.    

The Board acknowledges that the evidence demonstrates some impaired impulse control, which is one criterion found in the 70 percent rating category.  At the 2007 VA examination, the Veteran reported that he went to bars and played pool frequently, and that he would get drunk and get into fights.  He stated that domestic violence charges were filed against him, and that, if provoked, he got into fights very easily.  At the 2011 VA examination, the Veteran reported that he got angry when criticized.  He also said that Vietnam made him "meaner," and that he got into fights secondary to heavy drinking.  However, the 2011 VA examiner concluded that the Veteran's "meanness" was due to alcohol abuse and personality disorder, and was not a manifestation of any anxiety disorder.  Thus, the single symptom in the 70 percent rating category does not warrant a higher initial rating in excess of 30 percent, as it is not attributable to the Veteran's service-connected generalized anxiety disorder.  Moreover, although one of the criteria for a 70 percent evaluation has been reported, the evidence does not show that this one symptom has resulted in occupational and social impairment with deficiencies in most areas as required for a 70 percent rating.       

In concluding that an increased initial disability rating in excess of 30 percent is not warranted for any part of the rating period on appeal, the Board has also relied, in part, upon the GAF scores assigned throughout the rating period.  The Veteran was assigned a GAF score of 55 to 60 at 2007 VA examination, and a GAF score of 71 at the 2011 VA examination.   

The GAF score of 55 to 60 does not warrant a higher rating than 30 percent because the objective evidence does not actually demonstrate symptoms commensurate with the GAF score of 55 to 60.  For instance, flat affect, circumstantial speech, and panic attacks are absent.  Moreover, the Veteran reported that he had no difficulty getting along with his coworkers and supervisors, that he had great relationships with his children, that he held leadership roles in several veterans' organizations, that he played cards with a group of men once a week, and that he had a girlfriend.  Thus, the score in this range does not warrant an increased rating.  

The GAF score of 71 does not warrant an increased rating as it reflects symptoms commensurate or less severe than the currently assigned 30 percent evaluation.  For instance, at the 2007 VA examination, the Veteran reported that increasing pressure at work caused him stress, but the 2009 letter from his employer indicates that he had satisfactory performance.      

Based upon the foregoing, the Board finds that the criteria for an increased initial rating for anxiety disorder in excess of 30 percent have not been met for any part of the rating period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an increased initial rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Right Elbow Disability Rating Analysis

Service connection was granted for residuals of a shrapnel wound to the right elbow including a scar and retained foreign body in a March 1971 rating decision.  A post-service VA examination revealed a rounded scar of entrance of a shell fragment measuring a half a centimeter in diameter over the dorsal aspect of the elbow.  The shell fragment itself was palpable and somewhat medial to this just at the level of the medial epicondyle.  There was no limitation of motion and no damage to any muscle group.  An X-ray of the right elbow showed that the bony structures appeared unremarkable.  A 10 percent evaluation was assigned under Diagnostic Code 7804, which addresses unstable or painful scars.  See 38 C.F.R. § 4.118 (2011).

In November 2006, the Veteran filed a request for a higher rating for his right elbow disability, reporting discomfort and pain on full extension of the elbow as well as fatigability of the right hand.  A rating in excess of 10 percent was denied by the RO in the April 2007 rating decision that is the subject of this appeal.  The RO revised the diagnostic code under which the elbow disability was evaluated to Diagnostic Code 5308, described above, to more accurately reflect the nature of the disability.  

The Veteran contends that he is entitled to an increased rating for his right elbow disability.  Specifically, he states that, as a bearing inspector, he lifted and rotated many units daily, and the constant strain on his arm made it more painful.  As a supervisor, there was less physical work involved, but he still had pain, and there were activities that he avoided because of the discomfort caused by the residual shell fragment.  He also stated that his elbow tires quickly.  

The Veteran's service treatment records show that he sustained a shell fragment wound to the elbow in February 1970.  X-rays showed no bone or joint involvement.  Several weeks after the initial injury, he continued to have pain when lifting his arm.  X-ray studies showed that a shall fragment remained in the soft tissue area.  Although he received a surgical consultation to consider removing the fragment, it was recommended that he be treated with analgesics instead.  An examination conducted in May 1970 showed a small scar at the right elbow with no tenderness, and the Veteran was returned to full duty.  

The Veteran was afforded a VA examination in January 2007.  He reported that he did undergo surgery to remove the shell fragment in his right elbow, but the surgery was unsuccessful.  He reported discomfort and pain with full extension of the elbow, as well as fatigability of the right hand.  Physical examination of the elbow showed normal range of motion both actively and passively, with flexion to 140 degrees, extension to 0 degrees, supination to 80 degrees, and pronation to 80 degrees.  There was no tenderness to palpation over the right elbow, or evidence of edema, effusion, swelling, redness, heat, erythema, abnormal movement, ankylosis, or guarding.  There was an irregular contracted scar measuring one centimeter in circumference on the posterior aspect of the right elbow joint near the olecranon process, which was superficial, stable, and regular.  There was no inflammation, edema, keloid formation, induration of the skin, inflexibility of the skin, or limitation of motion or function secondary to the scar.  The examiner noted that the scar was probably due to entry of the shrapnel into the joint.  X-rays showed a foreign body suggesting shrapnel within the distal humerus, and post-traumatic changes as well as olecranon bursitis of the right elbow.  The VA examiner noted that there was no residual disability secondary to the scar.  

A January 2007 EMG study revealed mild bilateral median nerve entrapments at the carpal tunnel, but no findings related to the right elbow disability.  

The Veteran was afforded a VA examination with regard to his employability in January 2011.  He reported right elbow pain and stiffness.  The VA examiner observed two scars on the elbow; one measured 1.5 inches in length and .2 inches in width, and the other measured a half inch in length and .2 inches in width.  Right elbow range-of-motion was from zero to 145 degrees, with no pain on motion.  Moreover, there was no additional limitation of motion with repetition.  The Veteran reported flare-ups of pain that occurred with increases in activity and cold or moist weather.  The VA examiner did not provide any opinion as to how his elbow disability affected his employment.  

The Veteran was also afforded a VA examination specific to his elbow disability in February 2011.  The VA examiner observed no notable entry or exit wound scars.  There were no adhesions, or tendon, bone, joint, or nerve damage.  Muscle strength was good, and there was no loss of muscle function.  The Veteran reported joint pain in the elbow; specifically, he reported pain, weakness, stiffness, and fatigability.  He stated he was able to perform routine daily activities, although at times, it was painful to do so.  Elbow flexion was to 145 degrees, extension to 0 degrees, supination to 85 degrees, and pronation to 80 degrees.  There was no pain with motion, and no additional limitation of motion with repetition.  The Veteran denied any flare-ups of pain, but instead stated that the pain was constant.  Sensation in the hands to monofilament and vibration as slightly decreased.  The Veteran had full muscle strength in all groups, and there was no tenderness to palpation in the joint areas.  No muscle wasting or atrophy was identified.  The examiner noted no visible scars, and no inflammation, edema, or keloid formation.  An X-ray study showed a metallic shrapnel fragment in the soft tissues of the posterior aspect of the distal right humerus.  The VA examiner assessed a right elbow shrapnel wound without a visible scar, or neurological or muscular disability.  The examiner further noted that the shrapnel did not enter the joint space, and there was no obvious tendon damage as strength and range-of-motion were good.  Moreover, the decreased sensation noted in the hands was also noted in the feet, and the examiner opined that it was more likely due to his diabetes and hypertension than to nerve damage from the shrapnel.  

A February 2011 EMG study showed median neuropathy at the bilateral wrists.  

Applying the criteria for evaluating muscle injuries found in 38 C.F.R. § 4.56(d), the Board finds that the weight of the evidence is against a finding that the Veteran's right elbow disability is moderately severe in nature such that a rating in excess of 10 percent is warranted.  As mentioned above, his right elbow disability is currently rated at 10 percent, reflecting a moderate injury, under DC 5308, which contemplates injuries to Muscle Group VIII.  The next higher, 20 percent, evaluation is assigned when the disability is moderately severe.  
 
The Veteran's service treatment records do not show a through-and-through injury or deep penetrating wound by a high velocity missile or small size or low velocity missile of large size.  Rather, the service treatment records document an entrance wound that was debrided.  Moreover, there was no prolonged infection, sloughing of soft parts, or intermuscular cicatrization.  The service treatment records also do not indicate a hospital stay.  There is no indication that the Veteran is unemployable as a result of his right elbow disability.  Although the Veteran reported that his work required additional stress on his arm, which caused increased pain, a June 2009 letter from his employer indicates that any physical problems at work were due to his peripheral neuropathy.  The scars observed at the elbow have been no more than 1.5 inches in length, and none of the Veteran's elbow scars have resulted in any residual disability.  The 2011 VA examiner observed no indication of muscle loss.  Indeed, the Veteran had full muscle strength in all muscle groups of the arm.  Thus, the criteria for characterization of the elbow disability as a moderately severe muscle injury have not been demonstrated by the evidence.  

The Board must also consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a rating higher than 10 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  In this regard, the Veteran has reported constant pain and easy fatigability of the right elbow.  However, as discussed above, both the 2007 and 2011 VA examiner found full range-of-motion of the elbow and no additional limitations after repetition.  Therefore, the Board finds that an additional evaluation for pain and limitation of function under these provisions is not appropriate in this instance.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca, 8 Vet. App. 202.  

With respect to the numbness and tingling and decreased sensation in the Veteran's bilateral hands, the Board notes that a separate compensable evaluation for neurological symptoms is not warranted under Esteban, 6 Vet. App. at 261-62, as these symptoms have been attributed to diabetes and hypertension, and are not related to his service-connected right elbow injury.  Accordingly, the Board concludes that a separate compensable evaluation for neurological symptoms as residuals of the service-incurred right elbow injury is not warranted.

For these reasons, the Board finds that the weight of the evidence is against a finding of an evaluation in excess of 10 percent for shrapnel wound residuals of the right elbow with retained metallic body and scar for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for anxiety disorder or the right elbow disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's anxiety disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9400, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's anxiety disorder has manifested difficulty sleeping and episodes of anxiety.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The Board also finds that the symptomatology and impairment caused by the Veteran's shrapnel wound injury to muscle group VIII of the right elbow is contemplated by the rating schedule.  The Veteran's right elbow range-of-motion has been consistently and objectively found to be full.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca.  The subjective complaint of pain reported by the Veteran is contemplated by the schedular rating criteria.  The schedular rating criteria at 
38 C.F.R. § 4.56 and 38 C.F.R. § 4.73 provide for rating muscle wound injuries, including due to shrapnel wounds such as the Veteran's, and specifically include as part of the schedular rating criteria symptoms or findings of pain, muscle atrophy, scars, the presence of shrapnel, loss of muscle strength, loss of range-of-motion, and the overall severity of the impairment, among other specific rating criteria for rating muscle injuries that were considered in this case.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the shrapnel wound injury to muscle group VIII of the right elbow, and no referral for an extraschedular rating is required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with anxiety disorder or the right elbow disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.  

An initial evaluation in excess of 30 percent for generalized anxiety disorder is denied.  

An increased evaluation in excess of 10 percent for shrapnel wound residuals of the right elbow with retained metallic body and scar is denied.


REMAND

Service connection was granted for peripheral neuropathy of the bilateral lower extremities in the April 2007 rating decision that is the subject of this appeal.  A noncompensable, or zero percent, evaluation was assigned for each lower extremity, effective from November 29, 2006, the date the claim for service connection was received.  The Veteran filed a timely notice of disagreement as to the initial ratings assigned, and in a February 2011 Supplemental Statement of the Case, the RO granted higher, 10 percent ratings for each lower extremity, effective from January 3, 2011, the date of the VA examination upon which the increased ratings were based (the Board notes that the February 2011 Supplemental Statement of the Case phrased the issues as entitlement to increased initial ratings in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities and did not make the grant of a higher 10 percent rating explicit, but this error was later corrected in a July 2011 Supplemental Statement of the Case).  

Then, in the March 2012 rating decision mentioned in the Introduction above, the RO denied entitlement to an initial rating in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities in the cover letter of the decision.  However, in the body of the rating decision, the RO indicated that the peripheral neuropathy of the lower extremities was currently evaluated as noncompensably disabling (zero percent), and that it was granting a higher, 20 percent evaluation.  It did not indicate the effective date of the increased rating.  Moreover, the rating code sheet at the back of the rating decision did not reflect the grant of 20 percent evaluations for peripheral neuropathy of the bilateral lower extremities; rather, it indicated a continuation of the current 10 percent evaluations from January 3, 2011.  Due to the inconsistencies between the cover letter, body of the rating decision, and rating code sheet at the back of the decision, the current evaluations (and effective dates) for peripheral neuropathy of the bilateral lower extremities are unclear.  Thus, remand is necessary to obtain clarification from the RO regarding the March 2012 rating decision and its effect, if any, on the evaluations and effective dates for peripheral neuropathy of the bilateral lower extremities.       

Accordingly, the issue of entitlement to increased initial evaluations for peripheral neuropathy of the bilateral lower extremities is REMANDED for the following action:

1.  The RO should provide a written narrative clarifying the March 2012 rating decision and its effect, if any, on the current evaluations and effective dates for peripheral neuropathy of the bilateral lower extremities.  The written response should be sent to the Veteran and his representative, and a copy should be associated with the claims file.  

2.  The Veteran and his representative should be furnished a Supplemental Statement of the Case on the issue of entitlement to increased initial evaluations for peripheral neuropathy of the bilateral lower extremities and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


